Citation Nr: 1018210	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether the appellant's claimed medical expenses for the year 
2004 were timely filed for the purposes of receiving an 
adjustment to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty in the United States Army from 
July 1953 to May 1955, and from May 1956 to May 1959.  He 
subsequently passed away in September 1996.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 letter decision of the 
Department of Veterans Affairs (VA) Milwaukee VA Pension 
Center (RO) in Milwaukee, Wisconsin.  However, the appellant 
resides within the jurisdiction of the Montgomery, Alabama, 
RO.  


FINDINGS OF FACT

On November 18, 2005, the appellant filed a claim seeking an 
increase in her nonservice-connected pension benefits for the 
year 2004 based upon higher than anticipated medical expenses 
during that year.


CONCLUSION OF LAW

The appellant's claim for an increase in nonservice-connected 
pension benefits for the year 2004 based upon higher than 
anticipated medical expenses during that year was timely 
filed.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.660(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case and various notice letters have 
notified the appellant of any type of evidence needed to show 
her claim was timely filed.

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the surviving spouse.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.23(b) (2009).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009).  See 38 
C.F.R. § 3.271(a) (2009).  Under certain circumstances, some 
monetary amounts, including unreimbursed medical expenses, 
will be excluded from countable income for the purpose of 
determining entitlement to improved pension.  38 C.F.R. § 
3.272(g) (2009).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his or her income or other circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  38 C.F.R. § 3.660(a)(1) (2009).  
Pursuant to 38 C.F.R. § 3.660(b)(1) (2009), where pension 
payments were made at a lower rate because of anticipated 
income, pension compensation may be increased in accordance 
with the facts found but not earlier that the beginning of 
the appropriate 12-month annualization period if satisfactory 
evidence is received with the same or next calendar year 
(emphasis added).

In July 2002, six years after the Veteran had passed away, 
the appellant submitted a claim for death benefits.  After 
reviewing the information provided by the appellant, the RO 
denied her claim for benefits.  She subsequently provided 
additional missing information to the RO which, in turn, then 
granted a death pension to the appellant.  This occurred in 
October 2005.  The record indicates that the effective date 
for the grant of the death pension was determined to be 
August 1, 2002.  

In the letter informing the appellant about the grant of 
benefits, the RO also told the appellant that she should 
report her unreimbursed medical expenses for July 2002 to 
July 2003, and January 2003 to December 2003.  The appellant 
was also informed that she needed to provide this information 
to the RO no later than December 31, 2005.  Following this 
notification letter, the appellant responded with a 
submission of a VA Form 21-8416, Medical Expense Report, for 
2004.  Said report was received on November 5, 2005.  Upon 
receiving this information, the RO responded with a letter 
issued in February 2006.  In that letter, the RO informed the 
appellant that it needed additional information from her and 
that she needed to group the expenses in the following 
manner:  January 1, 2004, to December 1, 2004, January 1, 
2005, to December 1, 2005, and January 1, 2006, to the 
present.  She was informed that she had sixty days to return 
the information to the RO in the requested format.  

Per the claims folder, the appellant did provide the 
information requested within sixty days.  Nevertheless, the 
RO, in a letter issued at the end of July 2006, informed the 
appellant that the information submitted concerning 
unreimbursed medical expenses with respect to calendar year 
2004 could not be considered/used because the information was 
not provided to the RO prior to January 1, 2006.  Following 
receipt of that letter decision, the appellant submitted a 
notice of disagreement.  

In support of her claim, the appellant argues that the RO 
specifically informed her, in its letter of February 2006, 
that she should provide additional information for calendar 
year 2004 and that she relied on those instructions.  She 
indicated that she should not be penalized because the RO, in 
her belief, provided faulty and deficient information.  

In this instance, the appellant provided medical expense 
information pertaining to 2004 in November 2005.  The RO did 
not inform her until February 2006 that the information had 
to be presented to the RO in calendar year format for 2004, 
2005, 2006.  Within one month, the appellant responded and 
provided clarification to the RO.  

The Board finds that the appellant timely provided the 
required medical expense information to the RO in November 
2005 pursuant to 38 C.F.R. § 3.660.  Although the RO 
determined that clarification was necessary, the information 
was in the RO's possession.  The record clearly indicates 
that she did submit the information in a timely manner and 
prior to December 31, 2005.  Instead of immediately 
responding to the appellant's submission (prior to December 
31, 2005), the RO did not contact her until February 2006.  
See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (by 
treating a matter as if it was part of a timely Substantive 
Appeal for more than five years, VA waived any objections it 
might have had to the timeliness of the appeal).  The RO's 
response informed her that she had sixty days to provide 
additional information.  Based on the expense information 
provided by the appellant in November 2005 and the 
information provided in the RO's letter of February 2006, it 
can be concluded that her original claim, submitted prior to 
December 31, 2005, continued.  Accordingly, the Board 
concludes that the appellant's claimed medical expenses for 
the year 2004 were timely filed for the purposes of receiving 
an adjustment to nonservice-connected pension benefits.  

	(CONTINUED ON NEXT PAGE)




ORDER

The appellant's claimed medical expenses for the year 2004 
for purposes of receiving an adjustment to nonservice-
connected pension benefits were timely filed.  The appeal is 
granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


